ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_01_EN.txt. 268

DECLARATION OF PRESIDENT BEDJAOUI
[ Translation]

1. I have never been much in favour of declarations and other separate
or dissenting opinions. I have therefore very rarely had recourse to
them. However, the adoption by the Court of operative paragraph 2 E
of this Opinion by my casting vote as President, in accordance with
Article 55 of the Statute, is in itself a sufficiently exceptional event to
prompt me to abandon my usual reticence in this matter. Moreover,
I regard my recourse to this declaration less as the exercise of a mere
option than as the discharge of a real duty, both on account of the
responsibility which I have thus been led to assume in the normal exercise
of my functions as President and in the light of the implications of the
aforementioned paragraph.

*
* *

2. With nuclear weapons, humanity is living on a kind of suspended
sentence. For half a century now these terrifying weapons of mass
destruction have formed part of the human condition. Nuclear weapons
have entered into all calculations, all scenarios, all plans. Since Hiro-
shima, on the morning of 6 August 1945, fear has gradually become
man’s first nature. His life on earth has taken on the aspect of what the
Koran calls “a long nocturnal journey”, like a nightmare whose end he
can not yet foresee.

3. However the Atlantic Charter did promise to “deliver mankind
from fear”, and the San Francisco Charter to “save succeeding genera-
tions from the scourge of war”. Much still remains to be done to exorcise
this new terror hanging over man, reminiscent of the terror of his ances-
tors, who feared being struck by a thunderbolt from the leaden, storm-
laden skies. But twentieth-century man’s situation differs in many ways
from that of his ancestors: he is armed with knowledge; he lays himself
open to self-destruction by his own doing; and his fears are better
founded. Although endowed with reason, man has never been so
unreasonable; his destiny is uncertain; his conscience is confused; his
vision is clouded and his ethical co-ordinates are being shed, like dead
leaves from the tree of life.

4. However, it must be acknowledged that man has made some
attempts to emerge from the darkness of his night. Mankind there-
fore seems, today at any rate, more at ease than in the 1980s, when
it subjected itself to the threat of “star wars”. In those years the mortal
blast of a space war, a war which would be total, highly sophisticated and

46
THREAT OR USE OF NUCLEAR WEAPONS (DECL. BEDJAOUI) 269

would rend our planet asunder, was more likely than ever before to
unfurl itself upon humanity. Missiles orbiting close to the Earth could
point their infernal nuclear snouts at our globe, while military satellites
— for reconnaissance, observation, surveillance or communication —
proliferated. The /ethal system was about to be established. The “univer-
sal government of death”, the “thanatocracy”, as the French historian
and philosopher of science Michel Serres once called it, said it was ready
to set up its batteries in the furthest reaches of the planet. But luckily
détente, followed by the ending of the cold war, put a stop to these ter-
rifying preparations.

5. Nevertheless, the proliferation of nuclear firepower has still not
been brought under control, despite the existence of the Non-Prolifera-
tion Treaty. Fear and folly may still link hands at any moment to per-
form a final dance of death. Humanity is all the more vulnerable today
for being capable of mass producing nuclear missiles.

6. Man is subjecting himself to a perverse and unremitting nuclear
blackmail. The question is how to deliver him from it. The Court had a
duty to play its part, however small, in this rescue operation for human-
ity; it did so in all conscience and all humility, bearing in mind the limits
imposed upon it by both its Statute and the applicable international law.

7. Indeed, the Court has probably never subjected the most complex
elements of a problem to such close scrutiny as it did when considering
the problem of nuclear weapons. In the drafting of this Opinion the
Court was guided by a sense of its own particular responsibilities and by
its wish to state the law as it is, seeking neither to denigrate nor embellish
it. It sought to avoid any temptation to create new law and it certainly
did not overplay its role by urging States to legislate as quickly as pos-
sible to complete the work which they have done so far.

8. This very important question of nuclear weapons proved alas to be
an area in which the Court had to acknowledge that there is no imme-
diate and clear answer to the question put to it. It is to be hoped that the
international community will give the Court credit for having carried out
its mission — even if its reply may seem unsatisfactory -— and will
endeavour as quickly as possible to correct the imperfections of an inter-
national law which is ultimately no more than the creation of the States
themselves. The Court will at least have had the merit of pointing out
these imperfections and calling upon international society to correct
them.

9. As its Advisory Opinion shows, at no time did the Court lose sight
of the fact that nuclear weapons constitute a potential means of destruc-

47
THREAT OR USE OF NUCLEAR WEAPONS (DECL. BEDJAOUI) 270

tion of all mankind. Not for a moment did it fail to take into account this
eminently crucial factor for the survival of mankind. The moral dilemma
which confronted individual consciences finds many a reflection in this
Opinion. But the Court could obviously not go beyond what the law
says. It could not say what the law does not say.

10. Accordingly, at the end of its Opinion, the Court confined itself to
stating the situation, finding itself unable to do any more than this. There
are some who will inevitably interpret operative paragraph 2 E as con-
templating the possibility of States using nuclear weapons in exceptional
circumstances. For my part, and in the light of the foregoing, I feel
obliged in all honesty to construe that paragraph differently, a fact which
has enabled me to support the text. My reasons are set out below.

11. I cannot sufficiently emphasize that the Court’s inability to go
beyond this statement of the situation can in no way be interpreted to
mean that it is leaving the door ajar to recognition of the legality of the
threat or use of nuclear weapons.

12. The Court’s decision in the “Lotus” case, which some people will
inevitably resurrect, should be understood to be of very limited appli-
cation in the particular context of the question which is the subject of
this Advisory Opinion. It would be to exaggerate the importance of that
decision of the Permanent Court and to distort its scope were it to
be divorced from the particular context, both judicial and temporal,
in which it was taken. No doubt this decision expressed the spirit
of the times, the spirit of an international society which as yet had few
institutions and was governed by an international law of strict co-
existence, itself a reflection of the vigour of the principle of State sover-
eignty.

13. It scarcely needs to be said that the face of contemporary interna-
tional society is markedly altered. Despite the still modest breakthrough
of “supra-nationalism”, the progress made in terms of the institutionali-
zation, not to say integration and “globalization”, of international
society is undeniable. Witness the proliferation of international organiza-
tions, the gradual substitution of an international law of co-operation for
the traditional international law of co-existence, the emergence of the
concept of “international community” and its sometimes successful
attempts at subjectivization. À token of all these developments is the
place which international law now accords to concepts such as obliga-
tions erga omnes, rules of jus cogens, or the common heritage of man-
kind. The resolutely positivist, voluntarist approach of international law
still current at the beginning of the century — and which the Permanent

48
THREAT OR USE OF NUCLEAR WEAPONS (DECL. BEDJAOUI) 271

Court did not fail to endorse in the aforementioned Judgment! — has
been replaced by an objective conception of international law, a law more
readily seeking to reflect a collective juridical conscience and respond to
the social necessities of States organized as a community. Added to the
evolution of international society itself is progress in the technological
sphere, which now makes possible the total and virtually instantaneous
eradication of the human race. |

14. Furthermore, apart from the time and context factors, there is
everything to distinguish the decision of the Permanent Court from the
Advisory Opinion of the present Court: the nature of the problem posed,
the implications of the Court’s pronouncement, and the underlying phi-
losophy of the submissions upheld. In 1927, the Permanent Court, when
considering a much less important question, in fact concluded that behav-
iour not expressly prohibited by international law was authorized by that
fact alone’. In the present Opinion, on the contrary, the Court does not
find the threat or use of nuclear weapons to be either legal or illegal;
from the uncertainties surrounding the law and the facts it does not infer
any freedom to take a position. Nor does it suggest that such licence
could in any way whatever be deduced therefrom. Whereas the Perma-
nent Court gave the green light of authorization, having found in inter-
national law no reason for giving the red light of prohibition, the present
Court does not feel able to give a signal either way.

15. Thus the Court, in this Opinion, is far more circumspect than its
predecessor in the “Lotus” case in asserting today that what is not
expressly prohibited by international law is not therefore authorized.

1 “International law governs relations between independent States. The rules of law
binding upon States therefore emanate from their own free will as expressed in con-
ventions or by usages generally accepted as expressing principles of law and estab-
lished in order to regulate the relations between these co-existing independent com-
munities or with a view to the achievement of common aims.” (“Lotus”, Judgment
No. 9, 1927, P.C.I.T., Series A, No. 10, p. 18.)

2 “The Court therefore must, in any event, ascertain whether or not there exists a rule
of international law limiting the freedom of States to extend the criminal jurisdiction
of their courts to a situation uniting the circumstances of the present case” (ibid.
p. 21);

and the Court concluded:

“Jt must therefore be held that there is no principle of international law, within the
meaning of Article 15 of the Convention of Lausanne of July 24th, 1923, which pre-
cludes the institution of the criminal proceedings under consideration. Consequently,
Turkey, by instituting, in virtue of the discretion which international law leaves to
every sovereign State, the criminal proceedings in question, has not, in the absence of
such principles, acted in a manner contrary to the principles of international law
within the meaning of the special agreement.” (Jbid., p. 31.)

49
THREAT OR USE OF NUCLEAR WEAPONS (DECL. BEDJAOUI) 272

16. While not finding either in favour of or against the legality of the
threat or use of nuclear weapons, the Court takes note, in its Opinion, of
the existence of a very advanced process of change in the relevant inter-
national law or, in other words, of a current trend towards the replace-
ment of one rule of international law by another, where the first is
already defunct and its successor does not yet exist. Once again, if the
Court as a judicial body felt that it could do no more than register this
fact, States should not, in my view, see in this any authorization whatever
to act as they please.

17. The Court is obviously aware that, at first sight, its reply to the
General Assembly is unsatisfactory. However, while the Court may leave
some people with the impression that it has left the task assigned to it
half completed, I am on the contrary persuaded that it has discharged its
duty by going as far, in its reply to the question put to it, as the elements
at its disposal would permit.

18. In the second sentence of operative paragraph 2 E of the Advisory
Opinion, the Court indicates that it has reached a point in its reasoning
beyond which it cannot proceed without running the risk of adopting a
conclusion which would go beyond what seems to it to be legitimate.
That is the position of the Court as a judicial body. Some of the Judges
supported this position, though no doubt each with an approach and an
interpretation of their own. It will certainly have been noted that the dis-
tribution of the votes, both for and against paragraph 2 E, was in no way
consistent with any geographical split; this is a mark of the independence
of the Members of the Court which I am happy to emphasize. Having
thus explained the construction which I believe should be put on the
Court’s pronouncement, I would now like to revert briefly to the substan-
tive reasons which prompted me to support it.

x *

19. International humanitarian law is a particularly exacting corpus of
rules, and these rules are meant to be applied in all circumstances. The
Court has fully recognized this fact.

20. Nuclear weapons can be expected — in the present state of scien-
tific development at least — to cause indiscriminate victims among com-
batants and non-combatants alike, as well as unnecessary suffering among
both categories. By its very nature the nuclear weapon, a blind weapon,
therefore has a destabilizing effect on humanitarian law, the law of dis-
crimination which regulates discernment in the use of weapons. Nuclear
weapons, the ultimate evil, destabilize humanitarian law which is the law
of the lesser evil. The existence of nuclear weapons is therefore a major
challenge to the very existence of humanitarian law, not to mention their
long-term harmful effects on the human environment, in respecting which
the right to life may be exercised. Until scientists are able to develop a
“clean” nuclear weapon which would distinguish between combatants
and non-combatants, nuclear weapons will clearly have indiscriminate

50
THREAT OR USE OF NUCLEAR WEAPONS (DECL. BEDJAOUI) 273

effects and constitute an absolute challenge to humanitarian law. Atomic
warfare and humanitarian law therefore appear to be mutually exclusive,
the existence of the one automatically implying the non-existence of the
other.

21. I have no doubt that most of the principles and rules of humani-
tarian law and, in any event, the two principles, one of which prohibits
the use of weapons with indiscriminate effects and the other the use of
arms causing unnecessary suffering, form part of jus cogens. The Court
raised this question in the present Opinion; but it nevertheless stated that
it did not have to make a finding on the point since the question of the
nature of the humanitarian law applicable to nuclear weapons did not
fall within the framework of the request addressed to it by the General
Assembly of the United Nations. Nonetheless, the Court expressly stated
the view that these fundamental rules constitute “intransgressible prin-
ciples of international customary law” 3.

22. A State’s right to survival is also a fundamental law, similar in
many respects to a “natural” law. However, self-defence — if exercised in
extreme circumstances in which the very survival of a State is in question —
cannot produce a situation in which a State would exonerate itself from
compliance with the “intransgressible” norms of international humani-
tarian law. In certain circumstances, therefore, a relentless opposition can
arise, a head-on collision of fundamental principles, neither one of which
can be reduced to the other. The fact remains that the use of nuclear
weapons by a State in circumstances in which its survival is at stake risks
in its turn endangering the survival of all mankind, precisely because of
the inextricable link between terror and escalation in the use of such
weapons. It would thus be quite foolhardy unhesitatingly to set the sur-
vival of a State above all other considerations, in particular above the
survival of mankind itself.

x * %

23. As the Court has acknowledged, the obligation to negotiate in
good faith for nuclear disarmament concerns the 182 or so States parties

to the Non-Proliferation Treaty. I think one can go beyond that conclu-
sion and assert that there is in fact a twofold general obligation, oppos-

3 See paragraph 79 of the Advisory Opinion, which reads:

“It is undoubtedly because a great many rules of humanitarian law applicable in
armed conflict are so fundamental to the respect of the human person and ‘elemen-
tary considerations of humanity’ as the Court put it in its Judgment of 9 April 1949
in the Corfu Channel case (I C.J. Reports 1949, p. 22), that the Hague and Geneva
Conventions have enjoyed a broad accession. Further these fundamental rules are to
be observed by all States whether or not they have ratified the conventions that con-
tain them, because they constitute intransgressible principles of international custom-
ary law.” (Emphasis added.)

31
THREAT OR USE OF NUCLEAR WEAPONS (DECL. BEDJAOUI) 274

able erga omnes, to negotiate in good faith and to achieve the desired
result. Indeed, it is not unreasonable to think that, considering the at
least formal unanimity in this field, this twofold obligation to negotiate in
good faith and achieve the desired result has now, 50 years on, acquired
a customary character. For the rest, I fully share the Court’s opinion as
to the legal scope of this obligation. I would merely stress once again the
great importance of the goal to be attained, particularly in view of the
uncertainties which still persist. The Court patently had to say this.
Owing to the, by the nature of things, very close link between this ques-
tion and the question of the legality or illegality of the threat or use of
nuclear weapons, the Court cannot be reproached for having reached a
finding ultra petita, a notion which in any event is alien to the advisory
procedure.

*
* *

24. The solution arrived at in this Advisory Opinion frankly states the
legal reality, while faithfully expressing and reflecting the hope, shared by
all, peoples and States alike, that nuclear disarmament will always remain
the ultimate goal of all action in the field of nuclear weapons, that the
goal is no longer utopian and that it is the duty of all to seek to attain it
more actively than ever. The destiny of man depends on the will to enter
into this commitment, for as Albert Einstein wrote, “The fate of the
world will be such as the world deserves.’”’*

(Signed) Mohammed BEDJAOUI.

4 Albert Einstein, The World as I See It (trans. by Alan Harris), abridged ed., 1949,
Philosophical Library, New York, p. 63.

52
